



EXHIBIT 10.1
cognizantlogoold.gif [cognizantlogoold.gif]
Cognizant
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
USA
Phone: 201-801-0233
Fax: 201-801-0243
Toll Free: 888-937-3277



June 12, 2018




Re:    Amendment to Employment Agreement



Dear Mr. Mehta:
Cognizant Technology Solutions Corporation (the “Company”) desires to make
certain changes to the Amended and Restated Executive Employment and
Non-Disclosure Non-Competition, and Invention Assignment Agreement entered into
between you and the Company (your “Employment Agreement”), and to grant you
certain new equity awards, in each case as provided herein. Capitalized terms
used but not defined in this letter agreement (this “Letter Agreement”) shall
have the meanings set forth in your Employment Agreement. You and the Company
agree as follows:
 
1.    Annual Cash Bonus. Your target annual cash bonus is hereby increased from
$650,000 to $1,300,000. If you remain employed with the Company through December
31, 2018, you will be paid your annual cash bonus for 2018 based on actual
performance for 2018, determined in accordance with the terms of the cash bonus
plan and paid at the normally scheduled time for payment of annual cash bonuses
for 2018, but in no event later than March 15, 2019. Subject to Sections 5 and
6, if you remain employed with the Company until May 1, 2019 (the “Specified
Date”) or any later date, you will receive an annual cash bonus based on actual
performance for 2019, determined in accordance with the terms of the cash bonus
plan and paid at the normally scheduled time for payment of annual cash bonuses
for 2019, but in no event later than March 15, 2020; provided that, if your
employment terminates for any reason on or following the Specified Date and on
or prior to December 31, 2019, such annual cash bonus will be prorated based on
the portion of 2019 prior to the Termination Date.


2.    Existing Equity Awards. Notwithstanding anything to the contrary in the
award agreements governing your currently outstanding equity awards, the Company
has agreed to fully accelerate, as of the Specified Date, the vesting of any
such outstanding equity awards that then




--------------------------------------------------------------------------------





remain unvested, subject to your continued employment through the Specified
Date, and subject to Sections 4, 5 and 6 below; provided that (i) the
performance stock units granted with respect to the 2017/2018 performance
measurement period (the “2017/2018 PSUs”) and the performance stock units
granted with respect to the 2018/2019 performance measurement period (the
“2018/2019 PSUs”) shall remain subject to the applicable performance-vesting
criteria for the applicable performance periods and shall be settled only after
performance is determined but in no event following March 15 of the calendar
year following the conclusion of the performance period; (ii) the 2018/2019 PSUs
shall fully vest only if you remain employed through December 31, 2019 (for the
avoidance of doubt, the service-vesting period that follows the end of the
performance period under the existing terms of the 2018/2019 PSUs shall be
disregarded) and, if your employment terminates on the Specified Date or any
later date in 2019 prior to December 31, 2019, shall vest on a prorated basis
based on the portion of the performance period completed prior to your
Termination Date; (iii) if the Specified Date occurs coincident with, or within
the 12-month period immediately after, the first occurrence of a Change in
Control that occurs following the date of this Letter Agreement, the treatment
of your outstanding equity awards will be as would have been provided in Section
9(b)(iv) and (v) of your Employment Agreement if you had suffered an Involuntary
Termination on the Specified Date, rather than as provided in this Section 2;
and (iv) if you suffer an Involuntary Termination prior to the Specified Date,
the treatment of your outstanding equity awards will be as provided in Section
9(a)(iv) and (v) or 9(b)(iv) and (v), as applicable, of your Employment
Agreement, and, for purposes of such Section 9(a)(iv) and (v), the portion of
your outstanding equity awards that would have vested during the 12-month period
following your Termination Date will be determined without regard to the
accelerated vesting provisions of this Section 2. Except as otherwise provided
herein, the outstanding equity awards shall continue to be governed by and
settled and paid in accordance with the terms of the applicable award
agreements.


3.     New Restricted Stock Unit Grant. On or about June 12, 2018 (the “Grant
Date”), you will be granted restricted stock units with a grant-date value of
$9,000,000 (the “New RSUs”), vesting in 12 successive equal quarterly
installments, with the first such quarterly installment vesting on August 1,
2018 and subsequent installments on each November 1, February 1 and May 1 and
August 1 thereafter through May 1, 2021, subject to your continued employment
through the applicable vesting dates, and otherwise subject to the Company’s
2017 Incentive Award Plan and an award agreement issued thereunder. Neither the
New RSUs nor any future equity awards you may be granted will be subject to the
accelerated vesting provisions of Section 2 of this Letter Agreement or Section
9(a) of the Employment Agreement, unless otherwise specified in the applicable
award agreement or any other written agreement between you and the Company
entered into after the date hereof. The New RSUs and any future equity awards
will, however, be subject to the accelerated vesting provisions of Section 9(b)
of the Employment Agreement.


4.     Release. Notwithstanding anything in this Letter Agreement to the
contrary, the accelerated vesting of your Outstanding Equity Awards pursuant to
Section 2 shall be contingent on your executing and not revoking a Release,
subject to the terms of Section 13 of your Employment Agreement; provided that
if you remain employed following the Specified Date, the Specified Date shall
nevertheless be deemed to be the date of your separation from service, and the
accelerated vesting of your Outstanding Equity Awards shall be deemed to be
severance payments or benefits,


2



--------------------------------------------------------------------------------





solely for purposes of such Section 13, even if you continue in employment with
the Company following such date.


5.     Restrictive Covenants. Notwithstanding anything in this Letter Agreement
to the contrary, the restrictive covenants set forth in Sections 19, 20 and 21
of your Employment Agreement (as modified herein, the “Restrictive Covenants”)
shall remain in full force and effect pursuant to the terms therein; provided
that Section 21(a) of your Employment Agreement is hereby replaced in its
entirety with the following:


“During the period of Employee’s employment by the Company and, if Employee’s
employment with the Company terminates for any reason, for a period of one (1)
year thereafter, except with the written consent of the Board, Employee shall
not directly or indirectly, own, control, finance or participate in the
ownership, control or financing of, or be employed by or provide services to,
any Competitor. For the purposes of this Agreement, a “Competitor” is defined as
only International Business Machines Corporation, Accenture LTD, Cap Gemini
S.A., Tata Consultancy Services, Infosys Limited, Wipro Limited, HCL
Technologies Limited and DXC Technology Company. In further consideration for
the Company’s promises herein, Employee agrees that during the period of
Employee’s employment by the Company and, if Employee’s employment with the
Company terminates for any reason, for a period of two (2) years thereafter,
Employee will not directly or indirectly (i) solicit, entice, induce, cause,
encourage or recruit any person or entity that Employee knows to be a part-time
or full-time employee, representative, consultant, customer, subscriber or
supplier of the Company or its subsidiaries or affiliates to work for, provide
services to or do business with a third party other than the Company or its
subsidiaries or affiliates or engage in any activity that would cause any
employee, representative, consultant, customer, subscriber or supplier to
violate any agreement with the Company or its subsidiaries or affiliates or
otherwise terminate or change its relationship with the Company or its
subsidiaries or affiliates or (ii) hire any person or entity that Employee knows
to be a current or former part-time or full-time employee, representative or
consultant of the Company or its Affiliates who was employed or engaged by the
Company or its subsidiaries or affiliates at any time during the twelve (12)
month period prior to Employee’s Termination Date or who thereafter becomes
employed or engaged by the Company or its subsidiaries or affiliates; provided
that this clause (ii) shall not prohibit Employee’s direct or indirect hiring of
any person whose position is below the level of vice-president, provided that,
prior to such hiring, Employee does not solicit, entice, induce, encourage or
recruit such person or otherwise violate clause (i) of this sentence with
respect to such person. General solicitations that are directed toward a pool of
potential applicants in the marketplace and not targeted to specific persons
(such as a newspaper advertisement) shall not be considered to be a prohibited
solicitation for purposes of the preceding sentence. Further, nothing in this
Section 21(a) shall prevent the Employee from joining a company, other than a
Competitor, which competes with Cognizant, or from approaching and soliciting
Cognizant clients about products and services that Cognizant does not offer.”


Attachment B to the Employment Agreement, and the words “except for revisions or
additions to Attachment B, which may be unilaterally modified by the Company
upon written notice to Employee” in Section 28 of the Employment Agreement, are
hereby deleted in their entirety.




3



--------------------------------------------------------------------------------





6.     Clawback. Notwithstanding anything in this Letter Agreement to the
contrary, you acknowledge and agree that the payments and benefits provided
herein are being provided by the Company to you, among other things, as
additional consideration and solely for your agreement with and adherence to the
Restrictive Covenants and the Release, the adequacy and sufficiency of which you
expressly acknowledge. You hereby agree that should the Company, in its sole
discretion, deem you to be in violation of any provision(s) of the Restrictive
Covenants, or if you do not execute in the required time period, or you revoke,
the Release, then, in addition to any remedies set forth in your Employment
Agreement, you shall immediately forfeit the New RSUs and any Outstanding Equity
Awards the vesting of which was accelerated pursuant to this Letter Agreement,
as well as any shares of common stock of the Company you shall have received
with respect to such New RSUs or Outstanding Equity Awards, without payment
therefor. You shall also be required to pay to the Company, immediately upon
demand therefor, any profits realized by you from the sale of any such shares of
common stock. Any amount of profits that remains unpaid after such demand shall
accrue interest at the prime rate (as published in The Wall Street Journal as of
the date of demand) per year, compounded at the end of each calendar quarter,
until paid. In addition, if your employment terminates prior to December 31,
2019, and the Company, in its sole discretion, deems you to be in violation of
any provision(s) of the Restrictive Covenants, you shall forfeit your right to
receive any cash bonus for 2019, and shall reimburse the Company for any portion
of such bonus that you shall have already received.


7.    Construction. This Letter Agreement shall be administered, interpreted and
enforced under the internal laws of the State of New Jersey, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


8.     Entire Agreement; Assignment. Except as specifically provided herein,
your Employment Agreement shall remain in full force and effect following the
date hereof pursuant to its current terms. This Letter Agreement, together with
your Employment Agreement (as modified hereby), represent the entire agreement
with respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof. This Letter
Agreement and all of the provisions hereof shall be binding upon, and inure to
the benefit of, the parties hereto and their successors (including successors by
merger, consolidation, sale or similar transaction, permitted assigns,
executors, administrators, personal representatives, heirs and distributees);
provided that you may not assign any of your rights or delegate any of your
duties or obligations hereunder without the prior written consent of the
Company.


[signature page follows]


4



--------------------------------------------------------------------------------





Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to the Company. The other copy is for your files. By signing below, you
acknowledge and agree that you have not received legal or tax advice from the
Company with respect to this Agreement; have had an opportunity to consult with
your own tax counsel as to the U.S. federal, state, local and foreign tax
consequences of this Letter Agreement; have had an opportunity to consult with
your own independent legal counsel regarding your rights and obligations under
this Letter Agreement; have carefully read this Letter Agreement in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it be final and legally binding on you and the Company. This Letter
Agreement may not be modified, amended, or terminated except by an instrument in
writing, signed by you and a duly authorized officer of the Company. This Letter
Agreement may be executed in several counterparts.


Very truly yours,


 
 
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
 
/s/ James P. Lennox
By:
James P. Lennox
Its:
Chief People Officer







Agreed and Accepted as of the first date set forth above:
/s/ Rajeev Mehta
Rajeev Mehta
 
 
 







5

